DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species of the claimed invention:

Group I consists of claim(s) 1-3, 9-14, 19-23, and 28-30.
Claims 1-3, 9-14, 19-23, and 28-30 (Fig. 11) are directed to A method for wireless communication at a user equipment (UE) in a wireless communication network, the method comprising: receiving a plurality of first transmit beams on each of a plurality of first receive beams within a first frequency band, wherein each of the plurality of first transmit beams and the plurality of first receive beams are spatially directional beams; selecting at least one first beam pair link, each comprising a respective first transmit beam of the plurality of first transmit beams and a respective first receive beam of the plurality of receive beams, wherein each first transmit beam of the at least one first beam pair link comprises a respective first downlink spatial direction and each first receive beam of the at least one first beam pair link comprises a respective first uplink spatial direction; receiving a plurality of second transmit beams on each of a plurality of second receive beams within a second frequency band different than the first frequency band, wherein the plurality of second transmit beams each comprises a respective second downlink spatial direction within at least one of the respective first downlink spatial directions and the plurality of second receive beams each comprises a respective second uplink spatial direction within at least one of the respective first uplink spatial directions; selecting a second beam pair link comprising a second transmit beam of the plurality of second transmit beams and a second receive beam of the plurality of third receive beams; and communicating with a transmission and reception point (TRP) utilizing the second beam pair link. (from claim 1)	In other words, group I (claims 1-3, 9-14, 19-23, and 28-30) (Fig. 11) are directed to selecting a first beam pair depending on received power, and solves the problem of how to decide which first beam pair to choose.

Group II consists of claim(s) 4-7, 15-17, and 24-26. 
Claims 4-7, 15-17, and 24-26 (Fig. 12) are directed to wherein the plurality of first transmit beams are associated with two or more first transmission and reception points (TRPs), and the plurality of second transmit beams are associated with two or more second TRPs. (from claim 4)	In other words, group II (claims 4-7, 15-17, and 24-26) (Fig. 12) are directed to handing of first and second TRPs for first and second frequencies, and solves the problem of how to handle multiple TRPs having first and second frequencies.

Group III consists of claim(s) 8, 18, and 27. 
Claims 8, 18, and 27 (Fig. 13) are directed to sending an internal request to scan the plurality of first transmit beams to identify the at least one first beam pair link; and receiving an internal report indicating the at least one first beam pair link. (from claim 8)	In other words, group III (claims 8, 18, and 27) (Fig. 13) are directed to sending an internal request to scan the first transmit beams, and solves the problem of when to perform the scan for the first transmit beam.

The species are independent or distinct because they represent alternative embodiments, see Figs. 11-13.  In addition, these species are not obvious variants of each other based on the current record.	Applicant is required under 35 U.S.C. 121 to elect a single disclosed species or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim appears to be generic. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
A search for these inventions would require a different field of search in both classification and in terms of electronic resources, and would also require different search strategies.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is remined that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at lest one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to The Hy Nguyen, whose telephone number is (571)270-3813. The examiner can normally be reached on Mo-Fr from 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino, can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)?

/THE HY NGUYEN/Examiner, Art Unit 2478